DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claim 14 has been withdrawn.
Claim 1 has been amended; support for the amendment can be found in pg. 10, line 16-23 of the original specification.
Claims 1-13 have been examined on the merits.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 06/16/2022 is acknowledged.  The traversal is on the ground(s) that the amendment to claim 1 links the restricted groups by the same technical feature.  This is not found persuasive because Groups I and II do not share a special technical feature that makes a contribution over the prior art as evidenced by the rejections set forth below.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in the French Republic on 10/02/2017. It is noted that applicant has filed a certified copy of the application, FR1759169, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takami (US 20130260210 A1).

Regarding claim 1, Takami discloses a lithium-ion electrochemical cell (“a nonaqueous electrolyte battery”; [0012]) comprising: 

- at least one negative electrode ([0032]) comprising an active material (“anatase structure”; “                        
                            
                                
                                    L
                                    i
                                
                                
                                    1
                                    +
                                    x
                                
                            
                            
                                
                                    T
                                    i
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ” etc. [0033]) having an operating potential greater than or equal to 1 V with respect to the potential of the electrochemical couple Li+/Li ([0033]); 

- at least one positive electrode ([0017]); 

the negative electrode ([0041]) and/or the positive electrode ([0028]) comprising a binder selected from polytetrafluoroethylene ([0028]; [0041]), styrene-butadiene rubber ([0041]) 

- a liquid electrolyte ([0044]) comprising a solvent which is an ionic liquid ([0044]) the anion of which is selected from the group consisting of tetrafluoroborate, hexafluorophosphate,  hexafluoroarsenate, bis(trifluoromethylsulfonyl)imide (TFSI), tris(pentafluoroethyl)trifluorophosphate (FAP) and trifluoromethanesulfonate (triflate) ([0055]);

- a separator ([0056]) having a shrinkage of less than or equal to 3% in the direction of its length and in the direction of its width, after exposure to a temperature of 200°C for a period of at least one hour (“cellulose fiber non-woven fabrics”; [0056]).

It is deemed that the limitations “having an operating potential greater than or equal to 1 V with respect to the potential of the electrochemical couple Li+/Li” and “having a shrinkage of less than or equal to 3% in the direction of its length and in the direction of its width, after exposure to a temperature of 200°C for a period of at least one hour” are inherent characteristics and/or properties of the specifically disclosed negative active material and separator material. In this respect, MPEP 2112 sets forth the following: 

[Symbol font/0xB7] Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

[Symbol font/0xB7] When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

[Symbol font/0xB7] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	
In the instant case, it is the examiner’s position that the limitation  “having an operating potential greater than or equal to 1 V with
respect to the potential of the electrochemical couple Li+/Li” is inherent because Takami discloses identical negative active materials (i.e. titanium dioxide and                         
                            
                                
                                    L
                                    i
                                
                                
                                    1
                                    +
                                    x
                                
                            
                            
                                
                                    T
                                    i
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                     ) as those disclosed in the instant specification (claim 3, pg. 2, ln.35-pg. 3, ln. 11) as having this property. 

Further, it is the examiner’s position that the limitation “having a shrinkage of less than or equal to 3% in the direction of its length and in the direction of its width, after exposure to a temperature of 200°C for a
period of at least one hour” is inherent because Takami discloses an identical material (i.e. cellulose) as that of the instant specification (claim 6, pg. 3, ln. 17-24) and specifically discloses a small thermal shrinkage characteristic ([0058]).

It is the examiner’s position that these limitations are therefore inherent as “products of
identical chemical composition cannot have mutually exclusive properties.” A chemical
composition and its properties are inseparable. Therefore, if the prior art teaches the identical
chemical structure, the properties applicant discloses and/or claims are necessarily present. In re
Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 2, it is deemed that the limitation “wherein the separator further has the property that it can be wrapped around a cylinder with a diameter greater than or equal to 3 mm without tearing of the separator being observed” is an inherent characteristic and/or property of the specifically disclosed separator material. In this respect, MPEP 2112 sets forth the following: 

[Symbol font/0xB7] Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

[Symbol font/0xB7] When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

[Symbol font/0xB7] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	
Regarding the limitation “wherein the separator further has the property that it can be wrapped around a cylinder with a diameter greater than or equal to 3 mm without tearing of the separator being observed”, the instant specification (pg. 9, ln. 18-25) identifies cellulose 
as a material having this property.

It is the examiner’s position that these limitations are therefore inherent as “products of
identical chemical composition cannot have mutually exclusive properties.” A chemical
composition and its properties are inseparable. Therefore, if the prior art teaches the identical
chemical structure, the properties applicant discloses and/or claims are necessarily present. In re
Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 3, Takami discloses wherein the active material having an operating potential greater than or equal to 1 V with respect to the electrochemical couple potential Li+/Li is selected from the group ([0033]) consisting of: 

    PNG
    media_image1.png
    179
    999
    media_image1.png
    Greyscale


Regarding claim 5, Takami discloses wherein the active material having an operating potential greater than or equal to 1 V with respect to the electrochemical couple potential Li/Li, has a carbon-based coating ([0032]; “acetylene black, carbon black, coke, carbon fibers, graphite” [0040]).

Regarding claim 6, Takami discloses wherein the separator ([0056]) is a cellulose-based separator ([0056]).

Regarding claim 8, Takami discloses wherein the ionic liquid is - ethyl-(2-methoxyethyl) dimethyl ammonium bis(trifluoromethylsulfonyl)imide (“dimethyl ethyl methoxyethyl ammonium ions”; [0052]; [0055])

Regarding claim 9, Takami discloses a lithium salt ([0047]) dissolved in the ionic liquid ([0045]), which salt is selected from the group ([0047]) consisting of 

- lithium hexafluorophosphate 
- lithium tris(pentafluoroethyl)trifluorophosphate LiFAP, 
- lithium bisoxalatoborate LiBOB, 
- lithium hexafluoroarsenate,
- lithium tetrafluoroborate 
- lithium trifluoromethanesulfonate 
- lithium trifluoromethane sulfonimide LiN (LiTFSI) and lithium trifluoromethanesulfonemethide (LiTFSM) ([0047]).


    PNG
    media_image2.png
    265
    967
    media_image2.png
    Greyscale
Regarding claim 13, Takami discloses at least one positive electrode comprising an active material ([0026]) selected from: 

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takami (US 20130260210 A1).

Takami discloses all claim limitations of claim 1 as set forth above.

Regarding claim 2, the instant claim is alternatively rendered obvious by Takami. 

	It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the separator of Takami such that it can be wrapped around a cylinder with a diameter greater than or equal to 3 mm without tearing of the separator being observed.

Regarding claim 10, Takami fails to disclose wherein a current collector is a metal grid. However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takami by employing a grid shape for the current collectors of Takami’s invention as a matter of engineering design.

Regarding claim 11, modified Takami discloses wherein the metal of the current collector is aluminum ([0030]; [0038]).

Regarding claim 12, modified Takami discloses wherein the current collector has a thickness of 20 microns or less ([0031]; [0039]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takami (US 20130260210 A1) in view of Bonhomme (US 2006/0019164 A1).

Takami discloses all claim limitations of claim 1 as set forth above. 

Regarding claims 3 and 4, Takami further discloses wherein the negative electrode active material includes a titanium containing oxide ([0012]). However, Takami fails to disclose wherein the negative electrode active material is                         
                            
                                
                                    L
                                    i
                                
                                
                                    4
                                
                            
                            
                                
                                    T
                                    i
                                
                                
                                    5
                                
                            
                            
                                
                                    O
                                
                                
                                    12
                                
                            
                        
                    . 

Bonhomme discloses                         
                            
                                
                                    L
                                    i
                                
                                
                                    4
                                
                            
                            
                                
                                    T
                                    i
                                
                                
                                    5
                                
                            
                            
                                
                                    O
                                
                                
                                    12
                                
                            
                        
                     as a suitable negative electrode active material for a lithium battery ([0029]). Bonhomme further discloses that the invention presents advantages of extending the lifetime of the cell and enabling it to operate at high temperature, and improving safety ([0034]).

Bonhomme and Takami are analogous art from the same field of endeavor, namely the fabrication of lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Takami by employing the titanium containing oxide disclosed by Bonhomme as suitable for use in lithium batteries. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

	Regarding claim 7, Takami fails to disclose wherein the separator contains or is coated with a material selected from the group consisting of a metal oxide, a carbide, a nitride, a boride, a silicide and a sulfide.

	Bonhomme discloses a separator used in a lithium battery that is preferably polyethylene-terephthalate (PET) with its surface coated in ceramic ([0030]). Bonhomme further discloses that the invention presents advantages of extending the lifetime of the cell and enabling it to operate at high temperature, and improving safety ([0034]).

Bonhomme and Takami are analogous art from the same field of endeavor, namely the fabrication of lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Takami by employing polyethylene terephthalate separator coated in ceramic (i.e. metal oxide) disclosed by Bonhomme as suitable for use in lithium batteries. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takami (US 20130260210 A1) in view of Ogino (US 2014/0004412 A1).

Takami discloses all claim limitations of the present invention as set forth above. 

Regarding claims 10-12, Takami fails to disclose a current collector which is a metal grid.
Ogino discloses a current collector suitable for use in positive and negative electrodes of a lithium battery ([0045]; [0087]), that may take a net-like shape, be made of aluminum and have a thickness between 10 and 30 microns. 

Ogino and Takami are analogous art from the same field of endeavor, namely the fabrication of electrodes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Takami by employing the collectors taught by Ogino as suitable for use in lithium batteries. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728